DETAILED ACTION

This communication is in response to Application No. 16/300,506 filed on 11/9/2018.  The amendment presented on 8/12/2020, which cancels claims 6 and 26 and amends claims 1, 8, 20, and 27-28, is hereby acknowledged.  Claims 1, 7-20, 27-35, and 40 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 7-20, 27-35, and 40 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14, 20, 27-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Iovene et al. (hereinafter Iovene)(US 2020/0084091).
Regarding claims 1, 20, and 40, Iovene teaches as follows:
receiving, by a network function virtualization entity (interpreted as NFVO or VNFM), a request for scheduled maintenance (interpreted as planned adjustment) of a network function virtualization infrastructure (NFVI)(sending 200 to the one of the elements for orchestrating and managing, information about a planned adjustment of the allocation, to cause the one of the elements for orchestrating and managing to obtain information about which of the virtual resources could be affected by the planned adjustment, see, paragraph [0102] and figure 6); 
determining whether one or more resources required for the maintenance of the NFVI are reserved (determining an impact 220 of the planned adjustment on a network service, based on the information about which of the virtual resources could be affected, see, paragraph [0101] and figure 6);

sending an approval or rejection of the request for maintenance based on at least one of the determination of whether the resources are reserved and the permission (the VNFM 8 contacts the EM 6 associated with the VNF component instance hosted on the affected Virtualization Container to check its operative status. The EM 6 checks the operative status of all VNF component instances and sends a VNF status report including an indication as to whether the VNF can accommodate the planned resource allocation adjustment, see, paragraph [0138] and figure 20).
Iovene does not explicitly teach of determining whether the resources are reserved or not.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iovene to include current reserved status for all VNF component instances in the VNF status report in order to represent detail operation status.

the EM 6 (equivalent to applicant’s management entity level) checks the operative status of all VNF component instances and sends a VNF status report including an indication as to whether the VNF can accommodate the planned resource allocation adjustment (see, paragraph [0128] and figure 16); and
FIG. 6 shows steps of an example of a method, performed in a Network 
Functions Virtualization Management and Operations system, NFV-MANO, for managing resources in a Network Function Virtualization Infrastructure, NFVI, to provide network services.  In a right-hand column, are some of the actions of one of the elements (e.g. NFVO, VNFM) of the NFV-MANO for orchestrating and managing. This element can be any element involved in orchestrating at the network service level or managing at the VNF level (equivalent to applicant’s managed entity level)(see, paragraph [0100] and figure 6).
Iovene does not explicitly teach the operative status as the configuration parameters.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iovene to include the configuration parameters as the operative status in order to efficiently determine a resource (entity) availability based on the configuration parameters.
Regarding claims 9, 17, and 29, Iovene teaches as follows:
wherein the determining further comprises forwarding the request for the scheduled maintenance to an element manager (EM), wherein the EM approves or rejects the request itself or wherein the EM requests permission for the maintenance 
Regarding claims 10 and 30, Iovene teaches as follows:
wherein the determining further comprises forwarding the request to a network function virtualization orchestrator (NFVO)(the steps performed by the one of the elements for orchestrating and managing (e.g. NFVO, VNFM), include obtaining 210 information about which of the virtual resources could be affected by a planned adjustment of the allocation, see, paragraph [0101] and figure 6).
Regarding claims 11 and 31, Iovene teaches as follows:
wherein the request comprises at least one of an affected virtualized network function (VNF) and/or virtualized network function component(s) (VNFC(s)), network function virtualization infrastructure (NFVI) points of presence (PoPs) that are planned for maintenance, time and time zone of maintenance window (there can be alternative cases where the VIM indicates a problem to the VNFM, and the VNFM can determine that there are no more physical resources available at that PoP and so the VNFM can initiate a re-allocation of a VNF to another PoP. The NVFO sends the information about the planned adjustment to the VNFM 8 to request permission to perform the resource allocation adjustment (labelled "Resource disturbance warning"), see, paragraph [0138] and figure 20).
Regarding claims 12, 19, and 32, Iovene teaches as follows:

Regarding claims 13 and 33, Iovene teaches as follows:
wherein the network function virtualization entity comprises a network function virtualization orchestrator (NFVO)(in a right-hand column, are some of the actions of one of the elements (e.g. NFVO, VNFM) of the NFV-MANO for orchestrating and managing, see, paragraph [0100] and figure 6),
wherein the determining further comprises determining whether the resources are being used by any network services (NSs) that are managed by the network function virtualization orchestrator (NFVO)(determining an impact 220 of the planned adjustment on a network service, based on the information about which of the virtual resources could be affected, see, paragraph [0101] and figure 6),
the method further comprising, when the resources are not being used by any of the network services (NSs) that are managed by the network function virtualization orchestrator (NFVO), approving the request for maintenance of the network function virtualization infrastructure (NFVI)(one possible indication is that the NFVO accepts the request with no kind of change on current Network Services.  Another possibility can be that NFVO modifies the NSs so that a specific VNF unavailability does not propagate on network level, then it accepts the request, and the subsequent procedure is shown in a large box labelled "if change accepted", see, paragraph [0129]).

when the resources are being used by one of the NSs, requesting permission from an operations support system (OSS) or network manager (NM) to approve the request for maintenance of the network function virtualization infrastructure (NFVI)(another possibility can be that NFVO modifies the NSs so that a specific VNF unavailability does not propagate on network level, then it accepts the request, and the subsequent procedure is shown in a large box labelled "if change accepted", see, paragraph [0129]).

Claims 15 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Iovene et al. (hereinafter Iovene)(US 2020/0084091) in view of Zhu (US 2018/0062946).
Regarding claims 15 and 35, Iovene teaches as follows: 
Network Service (NS): describes the relationship between VNFs and possibly Physical Network Functions PNFs that it contains and the links needed to connect VNFs that are implemented in the NFVI network (see, paragraph [0028]); and
the NFVO analyses impacts on the network service (NS) shown by number 2) and takes actions or rejects it.  The NFVO replies to VNFM at arrow 3) and the VNFM notifies the VIM at arrow 4).  Optionally, if the NS impact is unfavorable and the NFVO/VNFM indicates it rejects the change, then either the VIM just accepts this and the change is not implemented, or the VIM decides to overrule the indication from the NFVO/VNFM and advises the NFVO as shown by arrow 5)(see, paragraph [0124] and figure 14).

Zhu teaches as follows:
the step of performing a network service instantiation includes: when determining that there is a VNF which needs to be instantiated in a Virtualized Network Function Descriptor (VNFD) list of the network service descriptor, sending a VNF instantiation request to a VNF Manager (VNFM), herein the VNF instantiation request carries the network service instance identifier; and receiving a VNF instantiation complete message from the VNFM, and adding a VNF instance identifier in the VNF instantiation complete message into a VNF instance list in the generated network service instance (see, paragraph [0013]-[0014]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iovene with Zhu to include the network service instantiation as taught by Zhu in order to efficiently determine an approval per requested maintenance based on the network service instantiation status on each VNFs.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iovene et al. (hereinafter Iovene)(US 2020/0084091) in view of Hildebrandt et al. (hereinafter Hildebrandt)(US 2015/0163756).
Regarding claims 16 and 18, Iovene teaches all limitations as presented above in the rejections regarding claim 1 except for determining maintenance time window.
Hildebrandt teaches as follows:
determines that a time corresponding to a maintenance window of the schedule has occurred, the example time retriever 406 instructs or otherwise cause the data frame conveyer 404 to generate and send the data frames of the maintenance window to certain endpoint device (see, paragraph [0037] and figure 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iovene with Hildebrandt to include the time retriever determining a time of scheduled maintenance window as taught by Hildebrandt in order to automatically initiate the maintenance process.
Regarding claim 17, Iovene teaches all limitations as presented above in the rejections regarding claim 9.  Therefore it is rejected for similar reason as presented above.  
Regarding claim 19, Iovene teaches all limitations as presented above in the rejections regarding claim 12.  Therefore it is rejected for similar reason as presented above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEONG S PARK/Primary Examiner, Art Unit 2454    

June 26, 2021